J-A32002-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

TRUONG V. DUONG

                            Appellant                  No. 788 EDA 2014


           Appeal from the Judgment of Sentence February 28, 2014
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0014151-2012
                                         MC-51-CR-0019063-2012


BEFORE: PANELLA, J., OLSON, J., and FITZGERALD, J.*

MEMORANDUM BY PANELLA, J.                             FILED MARCH 27, 2015

        Appellant, Truong V. Duong, appeals from the judgment of sentence

entered February 28, 2014, by the Honorable Anne Marie B. Coyle, Court of

Common Pleas of Philadelphia County. We affirm.

        Preliminarily, we note that our disposition of this case makes a

detailed factual and procedural history unnecessary.           On appeal, Duong

challenges the sufficiency of the evidence and the admissibility of blood

alcohol content (“BAC”) test results following his conviction of Driving Under

the Influence, General Impairment.1 Our review of the record reveals that

Duong has failed to include the trial transcript from the trial de novo, held on

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    75 Pa.C.S.A. § 3802(a)(1).
J-A32002-14



February 28, 2014.        Our review of the certified record and of the docket

entries further shows that Duong failed to even request that the transcripts

in accordance with Pa.R.A.P. 1911(a).2           Duong’s failure to order the

transcripts mandates that we find his issue raised on appeal waived.

       When the appellant … fails to conform to the requirements of
       Rule 1911, any claims that cannot be resolved in the absence of
       the necessary transcript or transcripts must be deemed waived
       for the purpose of appellate review. It is not proper for either the
       Pennsylvania Supreme Court or the Superior Court to order
       transcripts nor is it the responsibility of the appellate courts to
       obtain the necessary transcripts.

Commonwealth v. Preston, 904 A.2d 1, 7 (Pa. Super. 2006) (en banc)

(internal citations omitted).

       Duong has included a transcript of the trial proceedings in the

reproduced record.       The inclusion of a document in the reproduced record

alone, however, is insufficient for appellate review. Again, as we explained

in Preston:

       [U]nder the Pennsylvania Rules of Appellate Procedure, any
       document which is not part of the officially certified record is
       deemed non-existent—a deficiency which cannot be remedied
       merely by including copies of the missing documents in a brief or
       in the reproduced record. The emphasis on the certified record is
       necessary because, unless the trial court certifies a document as
       part of the official record, the appellate judiciary has no way of
       knowing whether that piece of evidence was duly presented to
       the trial court or whether it was produced for the first time on
____________________________________________


2
  Although the record indicates that Duong served the court stenographer
with a copy of the Notice of Appeal, there is no Request for Transcript Form
attached to the Notice of Appeal, or contained elsewhere in the certified
record. See Pa.R.A.P. Rule 1911(c) Form.



                                           -2-
J-A32002-14


      appeal and improperly inserted into the reproduced record.
      Simply put, if a document is not in the certified record, the
      Superior Court may not consider it.

Id., at 6-7 (internal citations and quotations omitted).

      Accordingly, as Duong has failed to provide this Court with the trial

transcript necessary to consider his claims, we are constrained to find his

claim waived on appeal. See Preston, 904 A.2d at 7 (“In the absence of an

adequate certified record, there is no support for an appellant’s arguments

and thus, there is no basis on which relief could be granted.”).   See also

Commonwealth v. Murchinson, 899 A.2d 1159, 1162 (Pa. Super. 2006).

      Judgment of sentence affirmed. Jurisdiction relinquished.

      Judge Olson concurs in the result.

      Justice Fitzgerald concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/27/2015




                                      -3-
J-A32002-14




              -4-